Duckworth, Chief Justice.
Since bills of exceptions have been abolished under the Appellate Practice Act of 1965 (Code Ann. § 6-801; Ga. L. 1965, pp. 18, 20), and this case clearly was appealed after the effective date of that Act as set forth in Section 24 (Ga. L. 1965, pp. 18, 40) thereof, the writ of error here is dismissed. Code Ann. § 6-904 (Ga. L. 1965, pp. 18, 32). However, no examination was made of the record to determine whether such case may have met all requirements of the new procedure Act, supra, because the companion case Bishop v. Lamkin, 221 Ga. 687, ante, was *692by appeal and seemingly raised all grounds of error raised in this bill of exceptions.
Argued December 13, 1965
Decided January 6, 1966.
Thurmond, Hester, Jolles & McElmurray, Cornelius B. Thurmond, Jr., for plaintiff in error.
Randall Evans; Jr., contra.

Writ of error dismissed.


All the Justices concur.